DETAILED ACTION
This Office action is in response to the Application filed on December 20, 2019, which claims benefit of U.S. Provisional Application No. 62/782615 filed on December 20, 2018. An action on the merits follows. Claims 1-20 are pending on the application.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 19-20 are objected to because of the following informalities:  
Line 2 of claim 1 recites “a CNN”. However, the acronym CNN is undefined in the claims. To clarify that the acronym means convolutional neural network, examiner suggests amending “CNN” in line 2 of claim 1 to “convolutional neural network (CNN)”.  
Line 4 of claim 19 recites “CNN”. However, the acronym CNN is undefined in the claims. To clarify that the acronym means convolutional neural network, examiner suggests amending “CNN” in line 4 of claim 19 to “convolutional neural network (CNN)”.  
Line 3 of claim 20 recites “CNN”. However, the acronym CNN is undefined in the claims. To clarify that the acronym means convolutional neural network, examiner suggests amending “CNN” in line 3 of claim 20 to “convolutional neural network (CNN)”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “apparatus for constructing”, “module configured to receive and process”, and “module coupled to the… module and configured to use… function data to derive”  in claim 20.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Par. [0136-140] describe a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software, capable of performing the described functionality.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “constructing a network map from imagery” in line 1. However, the claimed “network map” term is not defined in any of the claims, which renders the claim indefinite. In particular, the claim does not define which type of “network map” the claimed “network map” encompasses based on the claim language. For example, the examiner cannot clearly ascertain if the claimed “network map” corresponds to a computer “network map”, a road “network map”, or any other type of “network map”, which renders the claim indefinite.    
Par. [0007] of the specification of the instant application indicates “constructing accurate road network maps by analysing and extracting data from aerial images”. Par. [0037] of the specification also indicates “the network map is of a connected infrastructure network comprising one or more of: carriageways, railroads, viaducts, bridges, monorails, pipelines/conduit networks, waterways, rivers, streams, tributaries, canals, aqueducts, man-made water networks, pathways, footpaths, bridleways, rural tracks, and/or climbing routes”. Par. [0066] of the specification also indicates “produce a road network map, i.e., a graph where vertices are annotated with spatial coordinates (latitude and longitude), and edges correspond to straight-line road segments. Vertices with three or more incident edges correspond to road junctions (e.g. intersections or forks)… we focus on inferring undirected road network maps”.
Therefore, based on above, the examiner has interpreted the claimed “constructing a network map from imagery” recited in line 1 of claim 1 as “constructing a road network map from imagery”.
Claim 1 further recites the limitation “using an iterative search process guided by a CNN-based decision function to derive a network graph” in lines 2-3. However, the terms “a CNN-based decision function” and “a network graph” are not defined in any of the claims, which also renders the claim indefinite.   
Par. [0007-13] of the specification indicates “constructing accurate road network maps by analysing and extracting data from aerial images using an iterative search process guided by a CNN-based decision function to derive a road network graph directly from the output of the CNN… the CNN-based decision function is invoked at each step to determine the best action to take: either add an edge to the network being mapped or step back to a previous vertex”. Par. [0020-27] of the specification also indicates “the CNN-based decision function decides on the next segment to add given as input the portion of the network constructed so far without generating an intermediate image representation of the network… the decision function repeatedly selects a stop action until the search returns to v0 and S becomes empty, wherein when S is empty, the construction of the network is complete… the training procedure comprises: generating training examples dynamically by running the iterative search with the CNN as the decision function during training”. Par. [0066-74] of the specification further indicates “produce a road network map, i.e., a graph where vertices are annotated with spatial coordinates (latitude and longitude), and edges correspond to straight-line road segments. Vertices with three or more incident edges correspond to road junctions (e.g. intersections or forks). Like prior methods, we focus on inferring undirected road network maps, since the directionality of roads is generally not visible from aerial imagery… Segmentation-based approaches have two steps. First, each pixel is labelled as either “road” or “non-road”. Then, a post-processing step applies a set of heuristics to convert the segmentation output to a road network graph… a search algorithm, guided by a decision function implemented via a CNN, to compute the graph iteratively… The search algorithm “walks” along roads starting from a single location known to be on the road network. Vertices and edges are added in the path that the search algorithm follows. The decision function is invoked at each step to determine the best action to take: either add an edge to the road network, or step back to the previous vertex in the search tree…”
Therefore, based on above, the examiner has interpreted the claimed “using an iterative search process guided by a CNN-based decision function to derive a network graph” recited in lines 2-3 of claim 1 as “using an iterative search process guided by a decision function implemented by using a convolutional neural network (CNN) to derive a road network graph including vertices which are annotated with spatial coordinates, including latitude and longitude coordinates, and edges corresponding to line road segments”, as indicated above.
Claim 1 further recites the limitation “directly from the output of the CNN” in line 3 of the claim. There is insufficient antecedent basis for “the output of the CNN” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
For examination purposes, the examiner has interpreted the claimed “directly from the output of the CNN” recited in line 3 of claim 1 as “directly from an output generated by the CNN”.
Claims 2-18 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 2 recites the limitation “the iterative search process constructs the network map by adding individual segments one at a time” in lines 1-2. However, the term “segments” is not defined in any of the claims, which renders the claim indefinite.
Par. [0057] of the specification indicates “construct the road network by adding individual road segments one at a time, using a novel CNN architecture to decide on the next segment to add given as input the portion of the network constructed so far”. Par. [0066] of the specification indicates “produce a road network map, i.e., a graph where vertices are annotated with spatial coordinates (latitude and longitude), and edges correspond to straight-line road segments”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “the iterative search process constructs the network map by adding individual segments one at a time” in lines 1-2 of claim 2 as  “the iterative search process constructs the road network map by adding individual road segments one at a time”.
Claim 3 recites the limitation “the iterative search process proceeds along elements classified as a network element” in lines 1-2. However, the terms “elements” and “network element” are not defined in any of the claims, which renders the claim indefinite.
Par. [0025] of the specification indicates “the iterative search process is performed on imagery in which pixels are classified as “network” or “non-network”…”. Par. [0060] of the specification also indicates “Classifying pixels in an aerial image as “road” or “non-road” (in the broader sense as “network” or “non-network”)…” Par. [0134] of the specification also indicates “terms are merely used as identifiers, names, etc. for features, elements, items, etc. For example, a first element and a second element generally correspond to element A and element B or two different or two identical elements or the same element… Also, although the disclosure has been shown and described with respect to one or more implementations, equivalent alterations and modifications will occur to others of ordinary skill in the art based upon a reading and understanding of this specification and the annexed drawings. The disclosure comprises all such modifications and alterations and is limited only by the scope of the following claims. In particular regard to the various functions performed by the above described features (e.g., elements…”.
However, the examiner was not able to clearly ascertain where a definition for the claimed terms “elements” and “network element” was found in the specification, as indicated above, which renders the claim indefinite.
Claim 3 recites the limitation “adds vertices and edges” in lines 3-4. However, the claimed “vertices” and “edges” terms are not defined in any of the claims, which renders the claim indefinite.
Par. [0066] of the specification indicates “produce a road network map, i.e., a graph where vertices are annotated with spatial coordinates (latitude and longitude), and edges correspond to straight-line road segments”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “adds vertices and edges” in lines 3-4 of claim 3 as  “adds vertices which are annotated with spatial coordinates and edges corresponding to straight-line road segments”.
Claim 3 further recites the limitation “along the path that the search process follows” in lines 3-4. There is insufficient antecedent basis for “the path” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Also, the claimed “path” term is not defined in any of the claims, which also renders the claim indefinite. 
Par. [0037-44] of the specification indicates “the network map is of a connected infrastructure network comprising one or more of… pathways, footpaths… the road represented by the blue path”. Par. [0074-77] of the specification also indicates “search algorithm “walks” along roads starting from a single location known to be on the road network. Vertices and edges are added in the path that the search algorithm follows… blue path represents the position of the road in the satellite imagery”. Par. [0103-113] of the specification also indicates “find a path in G* that is most similar to a path in G… we match this path to the path p* in G* to which it is most similar… the road network from OSM (we exclude certain non-roads that appear in OSM such as pedestrian paths… computes the shortest path between the origin and the destination… for each pair, and outputs the fraction of pairs where the shortest paths are similar (distances within 5%)”.
However, the examiner was not able to clearly ascertain if the claimed “path” term corresponds to “pathways”, “path represents the position of the road”, “the shortest path (i.e. distance) between the origin and the destination”, or any combination thereof, as indicated above, which renders the claim indefinite.
Additionally, the examiner cannot clearly ascertain if the claimed “the search process” recited in lines 3-4 of claim 3 corresponds to the claimed “iterative search process” previously recited in line 1 of claim 1 or a different “search process”, which also renders the claim indefinite. 
Therefore, based on above, for examination purposes, the examiner has interpreted the claimed “along the path that the search process follows” in lines 3-4 of claim 3 as “along a shortest path that the iterative search process follows”.
Claim 4 recites the limitation “determine the best action to take” in line 2. There is insufficient antecedent basis for “the best action” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
For examination purposes, the examiner has interpreted the claimed “determine the best action to take” in line 2 of claim 4 as  “determine a best action to take”.
Claim 4 also recites the limitation “add an edge to the network being mapped or step back to a previous vertex” in lines 2-3. However, the terms “edge” and “vertex” are not clearly defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “the network” corresponds to the claimed “network map” previously recited in line 1 of claim 1, the claimed “network graph” previously recited in line 3 of claim 1, a “network”, such as the claimed “CNN” recited in line 2 of claim 1, or any combination thereof, which also renders the claim indefinite. 
Par. [0007] of the specification of the instant application indicates “constructing accurate road network maps by analysing and extracting data from aerial images”. Par. [0037] of the specification also indicates “the network map is of a connected infrastructure network comprising one or more of: carriageways, railroads, viaducts, bridges, monorails, pipelines/conduit networks, waterways, rivers, streams, tributaries, canals, aqueducts, man-made water networks, pathways, footpaths, bridleways, rural tracks, and/or climbing routes”. Par. [0066] of the specification also indicates “produce a road network map, i.e., a graph where vertices are annotated with spatial coordinates (latitude and longitude), and edges correspond to straight-line road segments. Vertices with three or more incident edges correspond to road junctions (e.g. intersections or forks)… we focus on inferring undirected road network maps”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “add an edge to the network being mapped or step back to a previous vertex” in lines 2-3 of claim 4 as “add an edge corresponding to straight-line road segments to the road network being mapped or step back to a previous vertex annotated with spatial coordinates”.
Claim 5 recites the limitation “deciding where to start a walk in G* to pick the next vertex by: applying a map-matching algorithm to find a path in G* that is most similar to a path in G ending at Stop; obtaining the path p in G, by performing a random walk in G starting from Stop; stopping the random walk after traversing a configurable number of vertices w (e.g. w = 10) or when there are no vertices adjacent to the current vertex that haven’t already been traversed earlier in the search algorithm walk; and matching this path to the path p* in G* to which it is most similar” in lines 1-11. However, the claimed “walk”, “G*”, “vertex”, “map-matching algorithm”, “path”, “G”, “Stop”, “random walk”, “vertices”, and “p*” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, claim 5 recites the limitation “obtaining the path p” in line 5 of the claim. There is insufficient antecedent basis for “the path p” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Furthermore, claim 5 recites the limitation “e.g. w = 10” between parenthesis in line 8 of the claim. However, the metes and bounds of the claim are not clearly set forth because it is not clear what the claimed “(e.g. w = 10)” between parenthesis in line 8 of the claim encompasses.
Claim 6 recites the limitation “using a map-matching method and if v is the endpoint of the last edge in p*, starting the walk in G* at v and maintaining a set E containing edges of G* that have already been explored during the walk, E is initially empty, and on each training step, after deriving p* from map-matching, adding each edge in p* to E, then, when performing the walk in G*, avoid traversing edges that are in E again” in lines 1-6. However, the claimed “map-matching method “, “walk”, “v”, “edge”, “G*”, “E”,  and “p*” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “map-matching method” recited in line 1 of claim 6 corresponds to the claimed “map-matching algorithm” previously recited in line 1 of claim 5, or a different “map-matching algorithm/method”, which also renders the claim indefinite.
Claim 7 recites the limitation “decides on the next segment to add given as input the portion of the network constructed so far without generating an intermediate image representation of the network” in lines 1-4. However, the claimed “segment”, “input”, “network”, and “intermediate image representation” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, claim 7 recites the limitations “the next segment” and “the portion” in lines 1-4. There is insufficient antecedent basis for “the best action” and “the portion” limitations in the claim. Therefore, the lack of antecedent basis also makes the scope of the claim indeterminate. 
Claim 8 recites the limitation “wherein the iterative search process is an iterative graph process which comprises:

    PNG
    media_image1.png
    359
    583
    media_image1.png
    Greyscale
” in lines 1-17. However, the term “iterative graph process”, along with all terms recited between lines 3-16, which appear to be a portion of pseudocode between two lines, are not defined in any of the claims, which renders the claim indefinite.
Claim 9 recites the limitation “directly outputting the graph from the iterative graph process which corresponds to an inferred road network” in lines 2-3. However, the claimed “outputting the graph”, “iterative graph process”, and “inferred road network” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, claim 9 recites the limitation “outputting the graph” in lines 2. There is insufficient antecedent basis for “the graph” limitation in the claim. Therefore, the lack of antecedent basis also makes the scope of the claim indeterminate. 
Claim 10 recites the limitation “decision function repeatedly selects a stop action until the search returns to v0 and S becomes empty, wherein when S is empty, the construction of the network is complete” in lines 1-3. However, the claimed “stop action”, “v0”, and “S” terms are not defined in any of the claims, which renders the claim indefinite.
Claim 12 recites the limitation “the iterative search process is performed on imagery in which pixels are classified as “network” or “non-network” in lines 1-2. However, the claimed “network” and “non-network” terms are not defined in any of the claims, which renders the claim indefinite.
Par. [0060-67] of the specification indicates “Classifying pixels in an aerial image as “road” or “non-road” (in the broader sense as “network” or “non-network”)… each pixel is labelled as either “road” or “non-road”…”.
Therefore, based on above, the examiner has interpreted the claimed “the iterative search process is performed on imagery in which pixels are classified as “network” or “non-network”” in lines 1-2 of claim 12 as “the iterative search process is performed on imagery in which pixels are classified as “road network” or “non-road network”.
Claim 14 recites the limitation “generating training examples dynamically by running the iterative search with the CNN as the decision function during training” in lines 1-2. However, the claimed “training examples” and “iterative search” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “the iterative search” recited in line 2 of claim 14 corresponds to the claimed “iterative search process” previously recited in line 1 of claim 1, or a different “iterative search”, which also renders the claim indefinite.
Claim 16 recites the limitation “given a region (v0,B), training begins by initialising an instance of the search algorithm (G,S), where G is the partial graph (initially containing only v0) and S is the vertex stack, and wherein on each training step, as during inference, the CNN is fed-forward to decide on an action based on an output layer, and update G and S based on that action” in lines 1-5. However, the claimed “v0”, B”, “partial graph”, “edges”, “vertex stack”, “the CNN is fed-forward”, “an action based on an output layer”, and “update G and S” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, claim 16 recites the limitation “the partial graph” and “the vertex stack” in lines 2-3 of the claim. There is insufficient antecedent basis for “the partial graph” and “the vertex stack” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Furthermore, claim 16 recites the limitation “(initially containing only v0)” between parenthesis in line 3 of the claim. However, the metes and bounds of the claim are not clearly set forth because it is not clear what the claimed “initially containing only v0” between parenthesis in line 3 of the claim encompasses.
Claim 17 recites the limitation “updating G and S based on the CNN output and not an oracle output” in lines 1-2. However, the claimed “updating G and S”, “CNN output”, and “oracle output” terms are not defined in any of the claims, which renders the claim indefinite.
Claim 18 recites the limitation “on each training step, based on G*, identify the set of angles R where there are unexplored network elements from Stop, convert R into a target output vector O*, if R is empty, then ostop*= 1, else [o*walk−1], and for each angle θ ϵ R, set oi = 1, where i is the closest walkable angle to θ, compute a loss between O and O* and apply back-propagation to update the CNN parameters” in lines 1-7. However, the claimed “G*”, “unexplored network elements from Stop”, “ostop*”, “o*walk”, “oi”,  “the closest walkable angle “, “O”, and “CNN parameters” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, claim 18 recites the limitation “identify the set of angles”, “is the closest walkable angle “, and “the CNN parameters” in line 1-7 of the claim. There is insufficient antecedent basis for “the set of angles”, “the closest walkable angle “, and “the CNN parameters” limitations in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Claim 19 recites the limitation “constructing a network map from imagery” in line 1. However, the claimed “network map” term is not defined in any of the claims, which renders the claim indefinite. In particular, the claim does not define which type of “network map” the claimed “network map” encompasses based on the claim language. For example, the examiner cannot clearly ascertain if the claimed “network map” corresponds to a computer “network map”, a road “network map”, or any other type of “network map”, which renders the claim indefinite.    
Par. [0007] of the specification of the instant application indicates “constructing accurate road network maps by analysing and extracting data from aerial images”. Par. [0037] of the specification also indicates “the network map is of a connected infrastructure network comprising one or more of: carriageways, railroads, viaducts, bridges, monorails, pipelines/conduit networks, waterways, rivers, streams, tributaries, canals, aqueducts, man-made water networks, pathways, footpaths, bridleways, rural tracks, and/or climbing routes”. Par. [0066] of the specification also indicates “produce a road network map, i.e., a graph where vertices are annotated with spatial coordinates (latitude and longitude), and edges correspond to straight-line road segments. Vertices with three or more incident edges correspond to road junctions (e.g. intersections or forks)… we focus on inferring undirected road network maps”.
Therefore, based on above, the examiner has interpreted the claimed “constructing a network map from imagery” recited in line 1 of claim 19 as “constructing a road network map from imagery”.
Claim 19 further recites the limitation “use an iterative search process guided by a CNN-based decision function to derive a network graph” in lines 4-5. However, the terms “a CNN-based decision function” and “a network graph” are not defined in any of the claims, which also renders the claim indefinite.   
Par. [0007-13] of the specification indicates “constructing accurate road network maps by analysing and extracting data from aerial images using an iterative search process guided by a CNN-based decision function to derive a road network graph directly from the output of the CNN… the CNN-based decision function is invoked at each step to determine the best action to take: either add an edge to the network being mapped or step back to a previous vertex”. Par. [0020-27] of the specification also indicates “the CNN-based decision function decides on the next segment to add given as input the portion of the network constructed so far without generating an intermediate image representation of the network… the decision function repeatedly selects a stop action until the search returns to v0 and S becomes empty, wherein when S is empty, the construction of the network is complete… the training procedure comprises: generating training examples dynamically by running the iterative search with the CNN as the decision function during training”. Par. [0066-74] of the specification further indicates “produce a road network map, i.e., a graph where vertices are annotated with spatial coordinates (latitude and longitude), and edges correspond to straight-line road segments. Vertices with three or more incident edges correspond to road junctions (e.g. intersections or forks). Like prior methods, we focus on inferring undirected road network maps, since the directionality of roads is generally not visible from aerial imagery… Segmentation-based approaches have two steps. First, each pixel is labelled as either “road” or “non-road”. Then, a post-processing step applies a set of heuristics to convert the segmentation output to a road network graph… a search algorithm, guided by a decision function implemented via a CNN, to compute the graph iteratively… The search algorithm “walks” along roads starting from a single location known to be on the road network. Vertices and edges are added in the path that the search algorithm follows. The decision function is invoked at each step to determine the best action to take: either add an edge to the road network, or step back to the previous vertex in the search tree…”
Therefore, based on above, the examiner has interpreted the claimed “use an iterative search process guided by a CNN-based decision function to derive a network graph” recited in lines 4-5 of claim 19 as “use an iterative search process guided by a decision function implemented by using a convolutional neural network (CNN) to derive a road network graph including vertices which are annotated with spatial coordinates, and edges corresponding to line road segments”, as indicated above.
Claim 19 further recites the limitation “directly from the output of the CNN” in line 5 of the claim. There is insufficient antecedent basis for “the output of the CNN” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
For examination purposes, the examiner has interpreted the claimed “directly from the output of the CNN” recited in line 5 of claim 19 as “directly from an output generated by the CNN”.
Claim 20 recites the limitation “constructing a network map from imagery” in line 1. However, the claimed “network map” term is not defined in any of the claims, which renders the claim indefinite. In particular, the claim does not define which type of “network map” the claimed “network map” encompasses based on the claim language. For example, the examiner cannot clearly ascertain if the claimed “network map” corresponds to a computer “network map”, a road “network map”, or any other type of “network map”, which renders the claim indefinite.
Par. [0007] of the specification of the instant application indicates “constructing accurate road network maps by analysing and extracting data from aerial images”. Par. [0037] of the specification also indicates “the network map is of a connected infrastructure network comprising one or more of: carriageways, railroads, viaducts, bridges, monorails, pipelines/conduit networks, waterways, rivers, streams, tributaries, canals, aqueducts, man-made water networks, pathways, footpaths, bridleways, rural tracks, and/or climbing routes”. Par. [0066] of the specification also indicates “produce a road network map, i.e., a graph where vertices are annotated with spatial coordinates (latitude and longitude), and edges correspond to straight-line road segments. Vertices with three or more incident edges correspond to road junctions (e.g. intersections or forks)… we focus on inferring undirected road network maps”.
Therefore, based on above, the examiner has interpreted the claimed “constructing a network map from imagery” recited in line 1 of claim 20 as “constructing a road network map from imagery”.
Claim 20 further recites the limitation “a CNN-based decision module configured to receive and process image data and to output CNN-based function data; and a search module coupled to the CNN-based decision module and configured to use an iterative search process guided by the CNN-based decision function data to derive a network graph” in lines 3-7. However, the terms “a CNN-based decision… to output CNN-based function data” and “a network graph” are not defined in any of the claims, which also renders the claim indefinite.   
Par. [0007-13] of the specification indicates “constructing accurate road network maps by analysing and extracting data from aerial images using an iterative search process guided by a CNN-based decision function to derive a road network graph directly from the output of the CNN… the CNN-based decision function is invoked at each step to determine the best action to take: either add an edge to the network being mapped or step back to a previous vertex”. Par. [0020-27] of the specification also indicates “the CNN-based decision function decides on the next segment to add given as input the portion of the network constructed so far without generating an intermediate image representation of the network… the decision function repeatedly selects a stop action until the search returns to v0 and S becomes empty, wherein when S is empty, the construction of the network is complete… the training procedure comprises: generating training examples dynamically by running the iterative search with the CNN as the decision function during training”. Par. [0066-74] of the specification further indicates “produce a road network map, i.e., a graph where vertices are annotated with spatial coordinates (latitude and longitude), and edges correspond to straight-line road segments. Vertices with three or more incident edges correspond to road junctions (e.g. intersections or forks). Like prior methods, we focus on inferring undirected road network maps, since the directionality of roads is generally not visible from aerial imagery… Segmentation-based approaches have two steps. First, each pixel is labelled as either “road” or “non-road”. Then, a post-processing step applies a set of heuristics to convert the segmentation output to a road network graph… a search algorithm, guided by a decision function implemented via a CNN, to compute the graph iteratively… The search algorithm “walks” along roads starting from a single location known to be on the road network. Vertices and edges are added in the path that the search algorithm follows. The decision function is invoked at each step to determine the best action to take: either add an edge to the road network, or step back to the previous vertex in the search tree…”
Therefore, based on above, the examiner has interpreted the claimed “a CNN-based decision module configured to receive and process image data and to output CNN-based function data; and a search module coupled to the CNN-based decision module and configured to use an iterative search process guided by the CNN-based decision function data to derive a network graph” in lines 3-7 of claim 20 as “a CNN-based decision module configured to receive and process image data and to output a decision function implemented by using a convolutional neural network (CNN) to derive a road network graph including vertices which are annotated with spatial coordinates, and edges corresponding to line road segments”, as indicated above.
Claim 20 further recites the limitation “directly from the output of the CNN” in lines 7-8 of the claim. There is insufficient antecedent basis for “the output of the CNN” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
For examination purposes, the examiner has interpreted the claimed “directly from the output of the CNN” recited in lines 7-8 of claim 20 as “directly from an output generated by the CNN”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 19 recites “system comprising a processor and a memory, the memory storing executable instructions” in Ln. 2-3. 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 19 is held to claim a signal per se, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. The rationale for this finding is explained below: 
Based on the broadest reasonable interpretation of the claim, “a memory, the memory storing executable instructions” covers forms of non-transitory tangible computer-readable media, such as non-volatile memory, including hard drives, CDs, DVDs, and also covers forms of transitory computer-readable media, such as volatile memory that only stores data for a short period, including volatile memory that stores data only when the power is on, for example.
Therefore, based on above, the broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). The specification is either silent or open-ended thus not limiting CRM to just non-transitory media. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. See guidelines for Subject Matter Eligibility of Computer readable Media, 1351 OG 212, Feb. 23, 2010. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668